Citation Nr: 0503691	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from July 1987 to 
July 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for 
dermatitis, claimed as a skin condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will provide notification to 
the veteran when further action is required on his part.  

REMAND

The claim must be remanded to schedule a VA dermatology 
examination, which is necessary to determine whether a 
current skin disability resulted from service.  A VA 
examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  The December 1993 VA 
Persian Gulf examination diagnoses included a possible skin 
disability, and the veteran told the May 2002 and March 2003 
VA examiners that he had experienced a recurrent, pruritic 
skin rash since his involvement in Operation Desert Storm in 
1991.  Photographs of the veteran show a clear complexion on 
the veteran's face in 1989 and a red rash on his face in 
2001.  For all these reasons, a VA dermatology examination is 
necessary to determine the likelihood that a current skin 
disability resulted from an in-service event.  

Moreover, a remand would allow the RO the opportunity to 
inform the veteran of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A remand 
will also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claim.  See VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:

1.  Arrange a dermatology examination for 
the veteran.  The claims file should be 
made available to and reviewed by the 
examiner prior to the examination.

a.  The examiner should conduct any 
indicated studies/tests, note whether 
the claims folder was reviewed, and 
list any diagnoses pertinent to the 
veteran's skin.  If there is no 
specific skin diagnosis that can be 
determined, the examiner should state 
whether the veteran exhibits signs or 
symptoms of an undiagnosed illness, 
such as unexplained rashes or other 
dermatological signs or symptoms.

b.  If the examiner reports a 
diagnosis of a skin disorder, the 
examiner should state a medical 
opinion as to whether the probability 
is greater than, equal to, or less 
than 50 percent that the current skin 
disability resulted from the 
veteran's Persian Gulf service from 
August 1990 to March 1991, or any 
other event during active service 
from July 1987 to July 1991.  Any 
opinion expressed by the examiner 
must be accompanied by a complete 
written rationale.

c.  The RO should review the 
requested examination report and 
medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of 
this remand, and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 
11 Vet. App. 268 (1998).

2.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
skin disability, to include as due to 
undiagnosed illness, based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claim 
remains in denied status, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims. 

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response should be afforded.

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).  



